Title: From George Washington to Benjamin Lincoln, 5 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            Phila. Decr 5th 1781.
                        
                        From the tenor of your private letter of this date, I presume you are unacquainted with my recommendation of
                            General Knox to Congress (at the time Genl Duportail was mentioned to that body by me).
                        If my expressions in his favor were not warm and full, they fell as far short of my intention, as of his
                            merit, and did injustice to both, because I absolutely refused to recommend the latter without the former, who I thought
                            at least equally entitled upon every principle to promotion.
                        If anything further can be done by me, it must, I conceive be obtained by some other means than a direct
                            application to Congress—In the meantime, I hope General Knox will take no hasty determination, or at least suspend the
                            execution of it if he should. I am most sincerely & Affectionately Yrs
                        
                            Go: Washington

                        
                    